Name: Decision of the EEA Joint Committee No 78/97 of 12 November 1997 amending Annex II (technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: health;  European construction;  animal product; NA;  deterioration of the environment
 Date Published: 1998-05-07

 7.5.1998 EN Official Journal of the European Communities L 134/6 DECISION OF THE EEA JOINT COMMITTEE No 78/97 of 12 November 1997 amending Annex II (technical regulations, standards, testing and certification) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex II to the Agreement was amended by Decision of the EEA Joint Committee No 32/97 (1); Whereas Commission Regulation (EC) No 1140/96 of 25 June 1996 amending Annex III to Council Regulation (EEC) No 2377/90 laying down a Community procedure for the establishment of maximum residue limits of veterinary medicinal products in foodstuffs of animal origin (2) is to be incorporated into the Agreement; Whereas Commission Regulation (EC) No 1147/96 of 25 June 1995 amending Annexes II and III to Council Regulation (EEC) No 2377/90 laying down a Community procedure for the establishment of maximum residue limits of veterinary medicinal products in foodstuffs of animal origin (3) is to be incorporated into the Agreement; Whereas Commission Regulation (EC) No 1311/96 of 8 July 1996 amending Annexes I, II, III and IV to Council Regulation (EEC) No 2377/90 laying down a Community procedure for the establishment of maximum residue limits of veterinary medicinal products in foodstuffs of animal origin (4) is to be incorporated into the Agreement; Whereas Commission Regulation (EC) No 1312/96 of 8 July 1996 amending Annex III to Council Regulation (EEC) No 2377/90 laying down a Community procedure for the establishment of maximum residue limits of veterinary medicinal products in foodstuffs of animal origin (5) is to be incorporated into the Agreement; Whereas Commission Regulation (EC) No 1433/96 of 23 July 1996 amending Annexes II and III to Council Regulation (EEC) No 2377/90 laying down a Community procedure for the establishment of maximum residue limits of veterinary medicinal products in foodstuffs of animal origin (6) is to be incorporated into the Agreement; Whereas Commission Regulation (EC) No 1742/96 of 6 September 1996 amending Annexes I, II and III to Council Regulation (EEC) No 2377/90 laying down a Community procedure for the establishment of maximum residue limits of veterinary medicinal products in foodstuffs of animal origin (7) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following indents shall be added in point 14 (Council Regulation (EEC) No 2377/90) of Chapter XIII of Annex II to the Agreement:  396 R 1140: Commission Regulation (EC) No 1140/96 of 25 June 1996 (OJ L 151, 26.6.1996, p. 6)  396 R 1147: Commission Regulation (EC) No 1147/96 of 25 June 1996 (OJ L 151, 26.6.1996, p. 26)  396 R 1311: Commission Regulation (EC) No 1311/96 of 8 July 1996 (OJ L 170, 9.7.1996, p. 4)  396 R 1312: Commission Regulation (EC) No 1312/96 of 8 July 1996 (OJ L 170, 9.7.1996, p. 8)  396 R 1433: Commission Regulation (EC) No 1433/96 of 23 July 1996 (OJ L 184, 24.7.1996, p. 21)  396 R 1742: Commission Regulation (EC) No 1742/96 of 6 September 1996 (OJ L 226, 7.9.1996, p. 5. Article 2 The texts of Regulation (EC) No 1140/96, (EC) No 1147/96, (EC) No 1311/96, (EC) No 1312/96, (EC) No 1433/96 and (EC) No 1742/96 in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 13 November 1997, provided that all the notifications within the meaning of Article 103(1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA Section of and in the EEA Supplement to the Official Journal of the European Communities. Done at Brussels, 12 November 1997. For the EEA Joint Committee The President E. BULL (1) OJ L 242, 4.9.1997, p. 81. (2) OJ L 151, 26.6.1996, p. 6. (3) OJ L 151, 26.6.1996, p. 26. (4) OJ L 170, 9.7.1996, p. 4. (5) OJ L 170, 9.7.1996, p. 8. (6) OJ L 184, 24.7.1996, p. 21. (7) OJ L 226, 7.9.1996, p. 5.